  Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 1 of 21 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


FINESSE WIRELESS LLC,

               Plaintiff,                                   Civil Action No.    2:21-cv-63

                                                            PATENT CASE
       v.
                                                            JURY TRIAL DEMANDED
AT&T MOBILITY LLC,

               Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement in which plaintiff Finesse Wireless LLC

(“Finesse”), makes the following allegations against defendant AT&T Mobility LLC (“AT&T”):

                                         BACKGROUND

       1.      This Complaint asserts causes of action for infringement of the following United

States Patents owned by Finesse: United States Patent Nos. 7,346,134 (“’134 Patent”) and

9,548,775 (“’775 Patent”) (collectively, the “Asserted Patents”).

                                         THE PARTIES

       2.      Plaintiff Finesse Wireless LLC is a limited liability company organized and

existing under the laws of Utah, with its principal place of business at 2689 Sackett Drive, Park

City, Utah 84098.

       3.      Upon information and belief, defendant AT&T is a limited liability company

organized and existing under the laws of Delaware, with its principal place of business at 1025

Lenox Park Boulevard NE, Atlanta, Georgia 30319. AT&T is doing business, either directly or

through its agents, on an ongoing basis in this judicial district and elsewhere in the United States,

and has a regular and established place of business in this judicial district. AT&T may be served

                                                 1
  Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 2 of 21 PageID #: 2




through its registered agents The Corporation Trust Company, Corporation Trust Center, 1209

Orange Street, Wilmington, Delaware 19801 and C T Corporation System, 1999 Bryan Street

Suite 900, Dallas, Texas 75201.

                                  JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a)

because this action arises under the patent laws of the United States, 35 U.S.C. §§ 1 et seq.

       5.      This Court has personal jurisdiction over AT&T because, inter alia, AT&T has

minimum contacts with Texas and this district such that this venue is a fair and reasonable one.

AT&T conducts substantial business in this forum, including (i) engaging in the infringing

conduct alleged herein and (ii) regularly doing or soliciting business, engaging in other persistent

courses of conduct, and/or deriving substantial revenue from goods and services provided to

individuals in Texas and in this district.

       6.      Venue in the Eastern District of Texas is proper under 28 U.S.C. §§ 1391(b) and

(c) and 1400(b).

       7.      Upon information and belief, AT&T has committed infringing acts in this judicial

district by making, using, offering for sale, selling, or importing products or services that infringe

the Asserted Patents (as defined herein), or by inducing others to infringe the Asserted Patents.

On information and belief, AT&T maintains a “regular and established” place of business in this

district, including by (a) maintaining or controlling retail stores in this district, (b) maintaining

and operating infringing base stations in this district, including on cellular towers and other

installation sites owned or leased by them, and (c) maintaining and operating other places of

business in this district, including those where research, development, or sales are conducted,

where customer service is provided, or where repairs are made.



                                                  2
  Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 3 of 21 PageID #: 3




       8.      Upon information and belief, AT&T has a regular and established physical

presence in the district, including but not limited to, ownership of or control over property,

inventory, or infrastructure. For example, AT&T’s website (http://www.att.com/stores/) displays

information for retail stores located at 4757 South Broadway Avenue, Tyler, Texas 75703; 2028

Southeast Loop #323, Tyler, Texas 75701; and 8922 South Broadway Avenue, Tyler, Texas

75703 (among others), all of which lie within this federal judicial district.

       9.      AT&T is registered to do business in Texas. Its registered mailing address is 1010

N Saint Mary’s Street Room 9-Y01, San Antonio, Texas 78215-2109, and its registered agent is

Agent C T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       10.     AT&T also has what it refers to as AT&T Foundry in Plano, Texas, which it uses

to design, test, use and sell telecommunications services, including services that infringe the

Asserted Patents.

       11.     In other recent actions, AT&T has either admitted or not contested that this

federal judicial district is a proper venue for patent infringement actions against it. See, e.g.,

Answer to Am. Compl. ¶¶ 14, 17, Sol IP v. AT&T Mobility LLC, No. 2:18-cv-526 (E.D. Tex.

Apr. 4, 2019), ECF No. 113; Answer ¶¶ 12–13 & Counterclaims ¶ 2, IPCom, Gmbh & Co. KG v.

AT&T Inc., et al., No. 2:20-cv-322 (E.D. Tex. Dec. 18, 2020), ECF No. 21. AT&T has also

admitted or failed to contest that it has transacted business in this district. See, e.g., Sol IP,

Answer to Am. Compl. ¶¶ 15–17; IPCom, Answer ¶ 11–13.

       12.     AT&T derives benefits from its presence in this federal judicial district, including,

but not limited to, sales revenue and serving customers using its mobile network in this district.

For example, AT&T receives revenue from its corporate stores in this district, by selling network




                                                  3
    Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 4 of 21 PageID #: 4




access, phones/products, and services, and by receiving payment for network access,

phones/products, and services.

                           DEFENDANT’S MOBILE NETWORK

       13.     AT&T operates and sells access to a mobile network that provides

telecommunication, Internet service, and other services to customers via cellular base stations

located in this district and throughout the United States (the “AT&T Base Stations”). The AT&T

Base Stations incorporate technology that employs oversampling, signal isolation, and phase-

shifting for cancellation of passive intermodulation (“PIM”) pursuant to the patented inventions.

       14.     AT&T’s mobile network, including the AT&T Base Stations, communicates with

customers’ mobile devices (also referred to as “terminals” or “user equipment”), such as mobile

phones, smartphones, tablets, and mobile hotspots, in accordance with fourth-generation/Long

Term Evolution (“4G/LTE”) and fifth-generation (“5G”) mobile network standards. AT&T also

sells mobile devices, through channels including its website and retail stores, that communicate

in accordance with those 4G/LTE and 5G standards for use on its network.

       15.     AT&T’s website states that it operates a 4G/LTE and 5G mobile network.

According to AT&T’s website, “We cover more than 99% of the U.S. population.” The website

also states: “AT&T didn’t build the best network by accident. We built it by continually

investing billions of dollars in expanding our coverage and improving our LTE network for

customers. Because of these investments, our LTE network now covers more than 99 percent of

United States. We are also investing in building out our 5G network, to help usher in the next

generation of wireless technology.”1



1
       AT&T,      AT&T        is     America’s        Best      Network,      AT&T         Offers,
https://www.att.com/offers/network.html (last visited Feb. 8, 2021).

                                                4
     Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 5 of 21 PageID #: 5




         16.    AT&T’s website states that substantial portions of its mobile network are 5G and

4G/LTE. In addition, the website provides a coverage map that identifies the maximum cellular

network speeds available by location nationwide, including within Texas. According to the map,

a majority of the cities in this district have 4G/LTE and/or 5G coverage. Among the cities in this

district identified with 5G coverage are Marshall, Beaumont, Lufkin, Sherman, Tyler, and

Texarkana.2




    Figure 1: Coverage map from AT&T website showing 5G and 4G/LTE coverage in East Texas3

         17.    AT&T’s website states: “Our connectivity needs are changing, and AT&T is

working to bring the amazing capabilities of 5G across the nation. 5G stands for fifth-generation

2
        AT&T, Wireless Coverage Map for Voice and Data Coverage from AT&T, AT&T Maps,
https://www.att.com/maps/wireless-coverage.html (last visited Feb. 8, 2021).
3
         Id.

                                                5
    Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 6 of 21 PageID #: 6




cellular wireless technologies, and it is the next generation of mobile tech. Downloading large

files to your phone can take a long time. 5G will provide increased data speeds compared to 4G,

allowing you to download games, movies, TV shows and more, faster than before. 5G will also

decrease latency. Latency is the time it takes between sending and receiving information. For

gamers this will mean improved connectivity, smoother graphics and more responsive gameplay.

Learn more about AT&T 5G availability, 5G capable phones, and unlimited data plans with 5G

access.”4

                INTERFERENCE FROM PASSIVE INTERMODULATION

       18.     One of the common problems associated with wireless communications is

unwanted signals intermixed with the information signal. These unwanted signals are referred to

as interference. This interference can alter the radio frequency (“RF”) reception so that a receiver

does not receive the information signal as needed.5

       19.     The increased usage of the RF system and expansion of 5G technology to account

for expansion of traditional and non-traditional uses of wireless systems, including, upon

information and belief, those advertised by AT&T, has resulted in higher overall RF energy

being transmitted across an increasingly congested spectrum. The result is a higher likelihood of

intersystem interference from sources including PIM.6

       20.     PIM represents the intermodulation products (“IMPs”) generated when two or

more signals (e.g., data transmitted from a base station to a cell phone) transit through a passive

4
        AT&T,     5G     &    You       –     The     AT&T        Story,     AT&T       Consumer,
https://www.att.com/5g/consumer/ (last visited Feb. 8, 2021).
5
       U.S. Patent No. 7,346,134 (issued Mar. 18, 2008), at 1:55–60.
6
        See, e.g., 3rd Generation P’ship Project (3GPP), Technical Specification Group Radio
Access Network; Passive Intermodulation (PIM) Handling for Base Stations (Release 12) (TR
37.808           V12.0.0,         Sept.         28,        2013),         available       at
https://www.3gpp.org/ftp//Specs/archive/37_series/37.808/.

                                                 6
    Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 7 of 21 PageID #: 7




device (e.g., connectors and mechanical components at a base station) with nonlinear properties

(e.g., loose or dirty connectors, aged antennas, amplifiers, etc.).7

       21.       PIM is a significant issue within the cellular industry. PIM degrades wireless

performance because it causes unwanted RF interference which will reduce receiver sensitivity

or may even inhibit communication completely. This interference can affect the cell that created

it, as well as other nearby receivers. It manifests in degraded voice quality, dropped calls, and

reduced data throughput.8

       22.       One way to mitigate PIM is by fixing the connectors and mechanical components

at a base—in other words, by avoiding the sources of interference, removing the non-linearities

that cause interference, and using frequency planning to minimize interference. The latter option

is less practical given the increased usage of RF spectrum. The former two options can be costly

given the labor and time involved in manually detecting and resolving problems with base

stations. Particularly as the number of base stations has increased, mitigation of the causes of

PIM by avoidance or manually fixing non-linearities is less practical.9

       23.       Another way to remove interference is by filtering. The filtering may be

performed in the analog or digital domain. In one commonly used technique, digital samples are

low pass filtered to eliminate the higher harmonics above a baseband signal. However, this

technique does not eliminate the interference due to the tails of the harmonic images that extend


7
       See id.
8
        See, e.g., id.; 4G Americas, White Paper: Mobile Broadband Evolution Towards 5G:
3GPP Rel-12 & Rel-13 and Beyond (June 2015), at 193-94 available at
https://www.5gamericas.org/wp-
content/uploads/2019/07/4G_Americas_Mobile_Broadband_Evolution_Toward_5G-Rel-
12_Rel-13_June_2015x.pdf.
9
       See, e.g., id. (describing method for technician to scan for PIM); 3GPP, supra note 6, at
23.

                                                  7
     Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 8 of 21 PageID #: 8




into the baseband signal.10 Further, if the PIM falls in band of the signal of interest, filtering will

remove energy from the signal of interest. There is no known filtering technique that will not

damage the signal of interest.11

        24.     The Asserted Patents recite novel and inventive systems and methods for the

reduction and cancellation of PIM interference, including using a digital-signal processor-based

approach in digital hardware to mitigate PIM on an on-going basis without the need for an on-

site technician. In other words, they use “cancelling” rather than “filtering” technology.

Cancellation is a method that does not involve avoidance, manual fixes, frequency planning, or

filtering—rather, cancellation deals directly with the resulting interference signals if and when

they occur by attenuating them via cancellation techniques driven by the source signals.12

                                           COUNT ONE
                                   Infringement of the ’134 Patent

        25.     Plaintiff repeats and incorporates by reference each preceding paragraph as if

fully set forth herein and further states:

        26.     On March 18, 2008, the United States Patent and Trademark Office duly and

legally issued the ’134 Patent entitled “Radio Receiver.” A true and correct copy of the ’134

Patent is attached as Exhibit 1 to this Complaint.

        27.     Finesse owns all rights, title, and interest in and to the ’134, including the right to

assert all causes of action under the ’134 Patent and the right to any remedies for the

infringement of the ’134 Patent.


10
        U.S. Patent No. 7,346,134 (issued Mar. 18, 2008), at 1:61–67.
11
        Compare id. at 11:1–11 (describing how cancellation, unlike filtering, can mitigate
interference in the band of the signal of interest).
12
       See U.S. Patent No. 9,548,775 (issued Jan. 17, 2017), at 3:20–25; U.S. Patent No.
7,346,134 (issued Mar. 18, 2008), at 2:1–18.

                                                  8
  Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 9 of 21 PageID #: 9




       28.     The ’134 Patent generally relates to technology that removes interference in

cellular wireless communications systems affected by PIM. The claims of the ’134 Patent,

including claim 1, recite novel and inventive systems and methods for the reduction and

cancellation of PIM interference, including using a digital-signal processor-based approach in

digital hardware to mitigate PIM on an on-going basis without the need for an on-site technician.

       29.     For example, claim 1 of the ’134 Patent recites:

               1. A method comprising:

               over-sampling, at a desired frequency, a passband of received
               signals to create a bit stream, wherein the received signals include
               signals of interest and interference generating signals, the
               interference generating signals capable of generating
               intermodulation products inband of the signals of interest;

               isolating signals of interest in the bit stream using one or more
               decimating filters;

               isolating source signals that generate one or more intermodulation
               products inband of the signal of interest using one or more
               decimating filters;

               computing an estimate of each of the one or more intermodulation
               products from the source signals that generate the one or more
               intermodulation products;

               cancelling out one or more inband intermodulation products using
               the estimate of the intermodulation products; and

               performing phase and amplitude adjustment on estimations of the
               intermodulation product interfering signals in a closed loop
               manner, wherein performing phase and amplitude adjustment of
               the estimations comprises performing sub-sample phase shifts to
               make a phase adjustment on the estimations of the intermodulation
               product interfering signals.

       30.     AT&T has directly infringed and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims, including at least claim 1, of the ’134

Patent in violation of 35 U.S.C. § 271(a). For example, AT&T has, without authorization,



                                                9
 Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 10 of 21 PageID #: 10




operated, used, and sold, and continues to operate, use, and sell, access to its 4G/LTE and 5G

mobile network that includes the AT&T Base Stations (“’134 Accused Instrumentalities”), which

are capable of mitigating interference caused by PIM by reducing or cancelling PIM in the

manner described in the claims of the ’134 Patent, thereby infringing at least claim 1 of the ’134

Patent. AT&T’s infringing use of the ’134 Accused Instrumentalities includes its internal use and

testing of the ’134 Accused Instrumentalities.

       31.     The ’134 Accused Instrumentalities satisfy all claim limitations of one or more of

the claims of the ’134 Patent, including at least claim 1.

       32.     By way of a non-limiting example, the ’134 Accused Instrumentalities practice a

method comprising over-sampling, at a desired frequency, a passband of received signals to

create a bit stream, wherein the received signals include signals of interest and interference

generating signals, the interference generating signals capable of generating IMPs inband of the

signals of interest. The AT&T Base Stations include radios with passive intermodulation

mitigation. Typical analog-to-digital converters (ADC) used in base stations oversample

incoming signals to, among other reasons, increase the signal to noise ratio (SNR). The output of

an ADC is a bit stream. As AT&T’s mobile network is designed for 5G and 4G/LTE operation,

the AT&T Base Station will necessarily operate in frequency bands where PIM is of significant

concern.13

       33.     Further, the method practiced by the ’134 Accused Instrumentalities comprises

isolating signals of interest in the bit stream using one or more decimating filters. The signals of


13
        Bo Göransson, Ph.D., Ericsson, 5G – The Multi Antenna Advantage (Oct. 6, 2016), at 35,
available at http://www.1com.net/wp-content/uploads/2018/05/5G-multi-antenna-advantage.pdf;
Nokia, Nokia AirScale Base Station – Executive Summary (2017), available at
https://www.scribd.com/document/363890869/Nokia-AirScale-Base-Station-Executive-
Summary-En.

                                                 10
 Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 11 of 21 PageID #: 11




interest are mobile traffic—in other words, the data being transmitted and not the interference

signal. The decimating filters are filters that reduce the sampling rate. The signal passes through

the ADC and into the decimating filter(s). All of the signals of interest are known as they are

from the baseband.14

       34.     In addition, the method practiced by the ’134 Accused Instrumentalities

comprises isolating source signals that generate one or more IMPs inband of the signal of interest

using one or more decimating filters. The PIM mitigation in the AT&T Base Stations is

configured as an element that resides between the baseband and the radios. The PIM mitigation

system is identifying and isolating IMPs inband of the signal of interest—i.e., from the uplink

signal—to identify PIM caused by downlink signals. That is, the IMPs and signal of interest are

in the same signal, so the PIM must be known and isolated to cancel out the PIM.15

       35.     Further, the method practiced by the ’134 Accused Instrumentalities comprises

computing an estimate of each of the one or more IMPs from the source signals that generate the

one or more IMPs. The PIM must be estimated in order to develop an IMP cancellation signal

(“ICS”). The ’134 Accused Instrumentalities adaptively calculate the transfer function of the

PIM signal created by mixing the source signals and using this to create an image of the inband

interferer. This includes intercepting the uplink signals and cancelling any PIM that may be due


14
        Dimitrios Efstathiou et al., Recent Developments in Enabling Technologies for Software
Defined Radio, 37 IEEE Comm’ns Magazine, Sept. 1999, no. 8, at 112–17 fig. 3, available at
https://www.researchgate.net/figure/Wideband-base-station-architecture_fig2_3196099 (showing
exemplary standard wideband base station architecture, with the signal passing through the ADC
converter and into the decimating filter(s)); Göransson, supra note 13, at 36; Nokia Solutions and
Networks, AHHB-01 Nokia AirScale Radio Description, FCC 75933222 Report 01 Issue 6
(2018), at 120 fig. 36.
15
        Göransson, supra note 13, at 33, 35–36; Job Posting: FPGA Development Engineer,
available                                                                                   at
https://web.archive.org/web/20170916171317/https://bbs.sjtu.edu.cn/bbstcon,board,JobInfo,reid,
1504970443.html (last visited Sept. 16, 2017).

                                                11
 Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 12 of 21 PageID #: 12




to downlink signals before passing on the cleaned uplink channel. To undertake integrated PIM

cancellation, the ’134 Accused Instrumentalities generate a copy of the signal.16

       36.     In addition, the method practiced by the ’134 Accused Instrumentalities

comprises cancelling out one or more inband IMPs using the estimate of the IMPs. That is, the

AT&T Base Stations incorporate a “cancelling”—rather than filtering—technology. In order to

cancel, it is necessary to create a copy of the interferer inband and cancel (subtract) it from the

received signal.17

       37.     Finally, the method practiced by the ’134 Accused Instrumentalities comprises

performing phase and amplitude adjustment on estimations of the IMP interfering signals in a

closed loop manner, wherein performing phase and amplitude adjustment of the estimations

comprises performing sub-sample phase shifts to make a phase adjustment on the estimations of

the IMP interfering signals. The technology in the AT&T Base Stations is a closed-loop system,

meaning that cancellation is automatically carried out within the system without human

intervention. Because the AT&T Base Stations mitigate PIM from both static and dynamic

sources, they perform phase and amplitude adjustment to account for changes in the PIM

sources.18

       38.     Since having notice of the ’134 Patent, AT&T has indirectly infringed and

continues to indirectly infringe the ’134 Patent in violation of 35 U.S.C. § 271(b) by taking

active steps to encourage and facilitate direct infringement by others, including OEMs, agent-

16
        Göransson, supra note 13, at 36; Job Posting, supra note 15; Nokia, Nokia AirScale Base
Station – Datasheet (2017), at 5, available at https://docplayer.net/44953613-Nokia-airscale-
base-station-changes-the-way-to-build-networks.html.
17
        Göransson, supra note 13, at 36; Job Posting, supra note 15; Nokia, Datasheet, supra
note 16, at 5; Mani Iyer, Senior System Engineer at L3Harris Technologies, LinkedIn,
https://www.linkedin.com/in/mani-iyer-nj (last visited Feb. 22, 2021) (log-in required).
18
       Göransson, supra note 13, at 35–36; Job Posting, supra note 15.

                                                12
 Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 13 of 21 PageID #: 13




subsidiaries, affiliates, partners, service providers, manufacturers, importers, resellers, customers,

and/or end users, in this district and elsewhere in the United States, through the dissemination

and maintenance of the ’134 Accused Instrumentalities and the creation and dissemination of

promotional and marketing materials, supporting materials, instructions, product manuals, and/or

technical information relating to such products with knowledge and the specific intent that its

efforts will result in the direct infringement of the ’134 Patent.

          39.   For example, AT&T took active steps to encourage end users to utilize its mobile

network in the United States in a manner it knows will directly infringe each element of at least

claim 1 of the ’134 Patent, including by selling access to its 4G/LTE and 5G mobile network and

encouraging users to operate devices on that network, despite knowing of the ’134 Patent and the

fact that such usage of its network will require reduction or cancellation of PIM in a manner that

infringes the ’134 Patent. The infringing aspects of the ’134 Accused Instrumentalities otherwise

have no meaningful use, let alone any meaningful non-infringing use.

          40.   Such active steps include, for example, advertising and marketing AT&T’s

mobile network, marketing and selling of devices capable of or intended for use on that network,

publishing manuals and promotional literature describing and instructing users to utilize its

network, and offering support and technical assistance to its customers that encourage use of the

network in ways that will require reduction or cancellation of PIM in a manner that directly

infringes at least claim 1 of the ’134 Patent.

          41.   AT&T undertook and continues to undertake the above-identified active steps

after receiving notice of the ’134 Patent and how those steps induce infringement of the ’134

Patent.




                                                  13
 Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 14 of 21 PageID #: 14




        42.     AT&T’s acts of infringement have caused and continue to cause damage to

Finesse, and Finesse is entitled to recover from AT&T the damages it has sustained as a result of

those wrongful acts in an amount subject to proof at trial, but in no event less than a reasonable

royalty for the use made of the invention in the ’134 Patent, together with interest and costs as

fixed by the Court. AT&T’s infringement of Finesse’s rights under the ’134 Patent will continue

to damage Finesse, causing irreparable harm for which there is no adequate remedy at law,

unless enjoined by this Court.

        43.     AT&T has had notice of the ’134 Patent at least as of the date of this Complaint.

                                          COUNT TWO
                                  Infringement of the ’775 Patent

        44.     Plaintiff repeats and incorporates by reference each preceding paragraph as if

fully set forth herein and further states:

        45.     On January 17, 2017, the United States Patent and Trademark Office duly and

legally issued the ’775 Patent entitled “Mitigation of transmitter passive and active IMPs in real

and continuous time in the transmitter and co-located receiver.” A true and correct copy of the

’775 Patent is attached as Exhibit 2 to this Complaint.

        46.     Finesse owns all rights, title, and interest in and to the ’775 Patent, including the

right to assert all causes of action under the ’775 Patent and the right to any remedies for the

infringement of the ’775 Patent.

        47.     The’775 Patent generally relates to technology that removes interference in

cellular wireless communications systems affected by PIM. The claims of the ’775 Patent,

including claim 1, recite novel and inventive systems and methods for the reduction and

cancellation of PIM interference, including using a digital-signal processor-based approach in

digital hardware to mitigate PIM on an on-going basis without the need for an on-site technician.


                                                 14
 Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 15 of 21 PageID #: 15




       48.     For example, claim 1 of the ’775 Patent recites:

               1. A method for performing interference cancellation in a receiver,
               with a transmitter and the receiver being co-located with each
               other, the method comprising:

               generating intermodulation product (IMP) cancellation signals
               (ICSs) to cancel passive IMPs in the receiver, continuously and
               near real time, using copies of transmitter signals of the
               transmitter, wherein the passive IMPs are generated in passive
               transmitter components of the transmitter and receiver components
               of the receiver after a high powered amplifier (HPA) and
               transmitter filter of the transmitter, wherein the transmitter filter is
               coupled between the HPA and an antenna used by the transmitter,
               wherein generating the ICSs is based on a power series description
               of a non-linear process for generating the IMPs, and includes
               generating an n-th order ICS by, given three signals S1, S2 and S3,
               digitally multiplying and filtering S1×S1×S2 and S1×S2×S2 and
               S1×S2×S3 and S1×S1×S3 and S2×S2×S3 and S1×S3×S3 and
               S2×S3×S3, where n is an integer.

       49.     AT&T has directly infringed and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims, including at least claim 1, of the ’775

Patent in violation of 35 U.S.C. § 271(a). For example, AT&T has, without authorization,

operated, used, and sold, and continues to operate, use, and sell, access to its 4G/LTE and 5G

mobile network that includes the AT&T Base Stations (“’775 Accused Instrumentalities”), which

are capable of mitigating interference caused by PIM by reducing or cancelling PIM in the

manner described in the claims of the ’775 Patent, thereby infringing at least claim 1 of the ’775

Patent. AT&T’s infringing use of the ’775 Accused Instrumentalities includes its internal use and

testing of the ’775 Accused Instrumentalities.

       50.     The ’775 Accused Instrumentalities satisfy all claim limitations of one or more of

the claims of the ’775 Patent, including at least claim 1.




                                                 15
 Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 16 of 21 PageID #: 16




         51.    By way of a non-limiting example, upon information and belief, the AT&T Base

Stations comprise a transmitter and a receiver being co-located with each other for performing

interference cancellation in a receiver.19

         52.    The ’775 Accused Instrumentalities generate ICSs to cancel passive IMPs in a

receiver, continuously and near real time, using copies of transmitter signals of a transmitter. The

AT&T Base Stations recognize the source transmission signal in a baseband and make a copy of

the signal.20 A PIM signal function of the known transmission signal is then generated to remove

PIM from the receiving signal.21

         53.    The ’775 Accused Instrumentalities generate ICSs, wherein the passive IMPs are

generated in passive transmitter components of the transmitter and receiver components of the

receiver after a high powered amplifier (HPA) and transmitter filter of the transmitter. The

AT&T Base Stations implement cancellation of PIM distortion in the digital domain based on a

known baseband transmitted signal.22 Estimated PIMs will be subtracted from a primary signal,

and a desired baseband signal is obtained thereafter.23




19
        Nokia, Nokia AirScale Base Station Brochure, at                        3,   available    at
https://onestore.nokia.com/asset/f/200024 (last visited Feb. 17, 2021).
20
       Göransson, supra note 13, at 36; Wojciech Zmyślony (Nokia), Bringing the
telecommunication solution to the next level: Passive Intermodulation Cancellation (2019), at
92–93, available at https://nokiawroclaw.pl/wp-content/uploads/2019/08/Nokia_book4.pdf
(published in the European Software and Engineering Center in Wrocław).
21
        Matias Pihlman, Passive Intermodulation in Passive Radio Frequency Filters, Oulu
Univ.      of     Applied    Sciences    (Spr.  2016),    at    21–22,   available    at
https://core.ac.uk/download/pdf/38139141.pdf.
22
       Fan Chen (Ericsson AB), Passive Inter-modulation Cancellation in FDD System, Lund
Univ. (Mar. 2017), at 17, available at https://www.eit.lth.se/sprapport.php?uid=985.
23
         Id.; Nokia AirScale Radio Description (DN09236379, Issue 02, Approval Jan. 25, 2017),
at 27.

                                                16
 Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 17 of 21 PageID #: 17




       54.     The ’775 Accused Instrumentalities comprise a transmitter filter coupled between

the HPA and an antenna used by the transmitter. The AT&T Base Stations generate the PIM

between the downlink signal of the transmitter and the uplink signal of the receiver (e.g., a

transmitter filter coupled between the HPA and an antenna used by the transmitter).24

       55.     The ’775 Accused Instrumentalities generate the ICSs based on a power series

description of a non-linear process for generating the IMPs, and generate an n-th order ICS

(where n is an integer). Intermodulation intercept points (i.e., measure of linearity of an RF

device), particularly third-order intercept points, are calculated by AT&T’s Base Stations owing

to the third-order IMPs’ (e.g., an n-th order ICS) having the highest level and being nearest to the

original signals.25 The ’775 Accused Instrumentalities achieve this n-th order ICS generation by

digitally multiplying and filtering three signals (e.g., S1, S2, and S3) accordingly: S1×S1×S2 and

S1×S2×S2 and S1×S2×S3 and S1×S1×S3 and S2×S2×S3 and S1×S3×S3 and S2×S3×S3.26

       56.     Since having notice of the ’775 Patent, AT&T has indirectly infringed and

continues to indirectly infringe the ’775 Patent in violation of 35 U.S.C. § 271(b) by taking

active steps to encourage and facilitate direct infringement by others, including OEMs, agent-

subsidiaries, affiliates, partners, service providers, manufacturers, importers, resellers, customers,

and/or end users, in this district and elsewhere in the United States, through the dissemination

and maintenance of the ’775 Accused Instrumentalities and the creation and dissemination of

promotional and marketing materials, supporting materials, instructions, product manuals, and/or




24
       Chen, supra note 22, at Fig. 4.2; Nokia AirScale Radio Description, supra note 23, at Fig.
6.
25
       Pihlman, supra note 21, at 22; Zmyślony, supra note 20, at 93.
26
       Chen, supra note 22, at 22; Zmyślony, supra note 20, at 93.

                                                 17
 Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 18 of 21 PageID #: 18




technical information relating to such products with knowledge and the specific intent that its

efforts will result in the direct infringement of the ’775 Patent.

          57.   For example, AT&T took active steps to encourage end users to utilize its mobile

network in the United States in a manner it knows will directly infringe each element of at least

claim 1 of the ’775 Patent, including by selling access to its 4G/LTE and 5G mobile network and

encouraging users to operate devices on that network, despite knowing of the ’775 Patent and the

fact that such usage of its network will require reduction or cancellation of PIM in a manner that

infringes the ’775 Patent. The infringing aspects of the ’775 Accused Instrumentalities otherwise

have no meaningful use, let alone any meaningful non-infringing use.

          58.   Such active steps include, for example, advertising and marketing AT&T’s

mobile network, marketing and selling of devices capable of or intended for use on that network,

publishing manuals and promotional literature describing and instructing users to utilize its

network, and offering support and technical assistance to its customers that encourage use of the

network in ways that will require reduction or cancellation of PIM in a manner that directly

infringes at least claim 1 of the ’775 Patent.

          59.   AT&T undertook and continues to undertake the above-identified active steps

after receiving notice of the ’775 Patent and how those steps induce infringement of the ’775

Patent.

          60.   AT&T’s acts of infringement have caused and continue to cause damage to

Finesse, and Finesse is entitled to recover from AT&T the damages it has sustained as a result of

those wrongful acts in an amount subject to proof at trial, but in no event less than a reasonable

royalty for the use made of the invention in the ’775 Patent, together with interest and costs as

fixed by the Court. AT&T’s infringement of Finesse’s rights under the ’775 Patent will continue



                                                  18
 Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 19 of 21 PageID #: 19




to damage Finesse, causing irreparable harm for which there is no adequate remedy at law,

unless enjoined by this Court.

          61.     AT&T has had notice of the ’775 Patent at least as of the date of this Complaint.

                                   DEMAND FOR JURY TRIAL

          62.     Finesse hereby demands a jury trial pursuant to Federal Rule of Civil

Procedure 38.

                                         FEES AND COSTS

          63.     To the extent that AT&T’s willful and deliberate infringement or litigation

conduct supports a finding that this is an “exceptional case,” an award of attorneys’ fees and

costs to Finesse is justified pursuant to 35 U.S.C. § 285.

                                      PRAYER FOR RELIEF

          WHEREFORE, Finesse prays for relief against AT&T as follows:

          a.    Declaring that AT&T has infringed the Asserted Patents, contributed to the

infringement of the Asserted Patents, and/or induced the infringement of the Asserted Patents;

          b.    Awarding Finesse damages arising out of this infringement of the Asserted Patents,

including enhanced damages pursuant to 35 U.S.C. § 284, and prejudgment and post-judgment

interest, in an amount according to proof;

          c.    Permanently enjoining AT&T, its respective officers, agents, servants, employees,

and those acting in privity with it, from further infringement, including inducing infringement

and contributory infringement, of the Asserted Patents;

          d.    Awarding attorneys’ fees pursuant to 35 U.S.C. § 285 or as otherwise permitted by

law; and

          e.    Awarding to Finesse such other costs and further relief as the Court deems just and

proper.

                                                  19
Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 20 of 21 PageID #: 20




DATED: February 24, 2021          Respectfully submitted,

                                 By:        /s/ Joseph S. Grinstein

                                        Joseph S. Grinstein – Lead Counsel
                                            Texas State Bar No. 24002188
                                            jgrinstein@susmangodfrey.com
                                        Shawn Blackburn
                                            Texas State Bar No. 24089989
                                            sblackburn@susmangodfrey.com
                                        Megan E. Griffith
                                            New York State Bar No. 5544309
                                            mgriffith@susmangodfrey.com
                                        Bryce T. Barcelo
                                            Texas State Bar No. 24092081
                                            bbarcelo@susmangodfrey.com
                                        SUSMAN GODFREY LLP
                                        1000 Louisiana Street, Suite 5100
                                        Houston, TX 77002
                                        Telephone: (713) 651-9366
                                        Facsimile: (713) 654-6666

                                        Meng Xi
                                           California State Bar No. 280099
                                           mxi@susmangodfrey.com
                                        SUSMAN GODFREY LLP
                                        1900 Avenue of the Stars, Suite 1400
                                        Los Angeles, CA 90067
                                        Telephone: (310) 789-3100
                                        Facsimile: (310) 789-3150

                                        S. Calvin Capshaw
                                            Texas State Bar No. 03783900
                                            ccapshaw@capshawlaw.com
                                        CAPSHAW DERIEUX LLP
                                        114 E. Commerce Ave.
                                        Gladewater, TX 75647
                                        Telephone (903) 845-5770

                                        T. John Ward, Jr.
                                            Texas State Bar No. 00794818
                                            jw@wsfirm.com
                                        Andrea Fair
                                            Texas State Bar No. 24078488
                                            andrea@wsfirm.com
                                        Chad Everingham


                                       20
Case 2:21-cv-00063-JRG Document 1 Filed 02/24/21 Page 21 of 21 PageID #: 21




                                        Texas State Bar No. 00787447
                                        ce@wsfirm.com
                                     WARD, SMITH & HILL, PLLC
                                     PO Box 1231
                                     Longview, Texas 75606
                                     Telephone: (903) 757-6400
                                     Facsimile: (903) 757-2323

                                     ATTORNEYS FOR PLAINTIFF
                                     FINESSE WIRELESS, LLC




                                    21
